                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 1 of 37




                                                                                                                                                  1   GEORGE M. RANALLI, ESQ.
                                                                                                                                                      Nevada Bar No. 5748
                                                                                                                                                  2   JASON ANDREW FOWLER, ESQ.
                                                                                                                                                      Nevada Bar No. 8071
                                                                                                                                                  3   VICKI DRISCOLL, ESQ.
                                                                                                                                                      Nevada Bar No. 3939
                                                                                                                                                  4   JAMES F. HOLTZ, ESQ.
                                                                                                                                                      Nevada Bar No. 8119
                                                                                                                                                  5   RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                      2400 W. Horizon Ridge Parkway
                                                                                                                                                  6   Henderson, Nevada 89052
                                                                                                                                                      ranalliservice@ranalllilawyers.com
                                                                                                                                                  7   Attorneys for Defendant,
                                                                                                                                                      WALGREEN CO.
                                                                                                                                                  8
                                                                                                                                                                           UNITED STATES DISTRICT COURT
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                           FOR THE DISTRICT OF NEVADA
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   JEREMY AYERS,                      )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         ) Case No:
                                                                                                                                                 11                  Plaintiff,          )
                                                                                                                                                                                         )
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )   NOTICE OF REMOVAL OF
                                                                                                                                                 13   WALGREEN CO. d/b/a WALGREENS;      )   ACTION UNDER 28 U.S.C.
                                                                                                                                                      DOES I through X; and ROE          )   § 1441 (B) (DIVERSITY)
                                                                                                                                                 14   CORPORATIONS I through XX,         )
                                                                                                                                                      inclusive,                         )
                                                                                                                                                 15                                      )
                                                                                                                                                                     Defendants.         )
                                                                                                                                                 16   ___________________________________)

                                                                                                                                                 17        TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                                                                                                                                                 18        PLEASE   TAKE   NOTICE   that       Defendant   WALGREEN   CO.   hereby

                                                                                                                                                      removes to this Court the state court action described below.
                                                                                                                                                 19
                                                                                                                                                           1. On October 14, 2020, an action was commenced in the
                                                                                                                                                 20
                                                                                                                                                      District Court for Clark County, Nevada, entitled JEREMY AYERS
                                                                                                                                                 21
                                                                                                                                                      v. WALGREEN CO. d/b/a/ WALGREENS, DOES I through X; and ROE
                                                                                                                                                 22   CORPORATIONS I through XX, as Case No: A-20-822987-C. A copy of
                                                                                                                                                 23   the Complaint is attached hereto as Exhibit A.

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                           1
                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 2 of 37




                                                                                                                                                  1         2. Defendant WALGREEN CO. received a copy of said Complaint

                                                                                                                                                  2   on October 15, 2020, when Defendant's agent accepted service of

                                                                                                                                                  3   said Summons and Complaint on its behalf.                             A copy of the Proof

                                                                                                                                                  4   of Service is attached hereto as Exhibit B.

                                                                                                                                                  5         3.    This     is    a    civil        action        of   which    this    Court    has

                                                                                                                                                  6   original jurisdiction under 28 U.S.C. § 1332, and is one which

                                                                                                                                                  7   may   be   removed    to       this       Court       by   Defendant     pursuant    to   the

                                                                                                                                                  8   provisions of 28 U.S.C. § 144l(b) in that it is a civil action

                                                                                                                                                      between    citizens        of       different          states     and    the    matter     in
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   controversy exceeds the sum of $75,000, exclusive of interest
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   and costs.

                                                                                                                                                 12         4.    Plaintiff          is     a    citizen         of   the    State    of   Nevada.

                                                                                                                                                 13   Defendant WALGREEN CO. was at the time of filing this action,

                                                                                                                                                 14   and still is, a corporation incorporated under the laws of the

                                                                                                                                                      State of Illinois, having its principal place of business at
                                                                                                                                                 15
                                                                                                                                                      Deerfield, Illinois.
                                                                                                                                                 16
                                                                                                                                                            5.    On November 5, 2020, Defendant WALGREEN CO. filed its
                                                                                                                                                 17
                                                                                                                                                      Initial    Appearance           Fee       Disclosure,           Answer    to    Plaintiff’s
                                                                                                                                                 18
                                                                                                                                                      Complaint and Demand for Jury Trial.                            A copy of the Initial
                                                                                                                                                 19
                                                                                                                                                      Appearance Fee Disclosure, Answer to Plaintiff’s Complaint and
                                                                                                                                                 20
                                                                                                                                                      Demand for Jury Trial are attached as Exhibits C, D and E.
                                                                                                                                                 21
                                                                                                                                                            6. On November 18, 2020, Plaintiff filed a Request for
                                                                                                                                                 22
                                                                                                                                                      Exemption from Arbitration asserting that Plaintiff slipped and
                                                                                                                                                 23
                                                                                                                                                      fell on a liquid puddle and is alleging injuries to his wrist
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                        2
                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 3 of 37




                                                                                                                                                  1   and   right    shoulder.     He   has       incurred   medical    expenses    of

                                                                                                                                                  2   $39,837.20, so it is reasonable to conclude that the amount in

                                                                                                                                                  3   controversy      exceeds   $75,000.         A   copy   of   the   Request    for

                                                                                                                                                  4   Exemption from Arbitration is attached hereto as Exhibit F.

                                                                                                                                                  5         7.      Removal is timely as Defendant WALGREEN CO. filed this

                                                                                                                                                  6   notice of removal within thirty days of Plaintiff filing his

                                                                                                                                                  7   Request for Exemption from Arbitration, at which time Walgreen

                                                                                                                                                  8   Co. learned of the amount in controversy, and within one year of

                                                                                                                                                      the Complaint’s filing.      28 U.S.C. § 1446(b).           (See Harris vs.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Bankers Life & Cas. Co. 425 F.3d 689, 694 (9th Cir. 2005)).
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11         Dated this 20th day of November, 2020.

                                                                                                                                                 12                                      RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 13                                      /s/ Vicki Driscoll
                                                                                                                                                                                         _________________________
                                                                                                                                                                                         GEORGE M. RANALLI, ESQ.
                                                                                                                                                 14
                                                                                                                                                                                         Nevada Bar No. 5748
                                                                                                                                                                                         JAMES F. HOLTZ, ESQ.
                                                                                                                                                 15
                                                                                                                                                                                         Nevada Bar No. 8119
                                                                                                                                                                                         VICKI DRISCOLL, ESQ.
                                                                                                                                                 16
                                                                                                                                                                                         Nevada Bar No. 3939
                                                                                                                                                                                         Attorneys for Defendant,
                                                                                                                                                 17
                                                                                                                                                                                         WALGREEN CO.
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                              3
                                                                                                                                                        Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 4 of 37




                                                                                                                                                  1                              CERTIFICATE OF SERVICE

                                                                                                                                                  2          Pursuant to Federal Rule of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC,   and   that    on    the   20th   of    November,    2020   I    caused   the

                                                                                                                                                  5   foregoing NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (B)

                                                                                                                                                  6   (DIVERSITY) to be served as follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8          deposited     for    mailing     in    the   US    Mail    at   Henderson,

                                                                                                                                                             Nevada, enclosed in a            sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10          class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]    by sending it via facsimile; and/or

                                                                                                                                                 12   [ ]    by hand delivery to the parties listed below; and/or

                                                                                                                                                 13   [x ] via electronic service via the Case Management/Electronic

                                                                                                                                                 14   Case Files system:

                                                                                                                                                 15
                                                                                                                                                                              Danielle J. Richardson, Esq.
                                                                                                                                                                                    BENSON & BINGHAM
                                                                                                                                                 16
                                                                                                                                                                          11441 Allerton Park Drive, Ste. 100
                                                                                                                                                                                Las Vegas, Nevada 89135
                                                                                                                                                 17
                                                                                                                                                                                 Attorney for Plaintiff
                                                                                                                                                                                 VIA ELECTRONIC SERVICE
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20                             /s/ Vicki Perez
                                                                                                                                                               ________________________________________________
                                                                                                                                                 21                             An Employee of
                                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                4
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 5 of 37




               EXHIBIT A
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 6 of 37
                                                       Electronically Filed
                                                       10/14/2020 9:30 AM
                                                       Steven D. Grierson
                                                       CLERK OF THE COURT




                                                    CASE NO: A-20-822987-C
                                                             Department 14




                       Case Number: A-20-822987-C
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 7 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 8 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 9 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 10 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 11 of 37




                EXHIBIT B
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 12 of 37
                                                        Electronically Filed
                                                        10/23/2020 10:37 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-20-822987-C
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 13 of 37




                EXHIBIT C
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 14 of 37
                                                                                                                                                                                                               Electronically Filed
                                                                                                                                                                                                               11/5/2020 6:26 PM
                                                                                                                                                                                                               Steven D. Grierson
                                                                                                                                                                                                               CLERK OF THE COURT

                                                                                                                                                  1   IAFD
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   JEREMY AYERS,                      )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:           A-20-822987-C
                                                                                                                                                                                         ) DEPT. NO.:          XIV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. d/b/a WALGREENS;      )
                                                                                                                                                      DOES I through X; and ROE          )
                                                                                                                                                      CORPORATIONS I through XX,         )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                       INITIAL APPEARANCE FEE DISCLOSURE
                                                                                                                                                 17
                                                                                                                                                            Pursuant to NRS Chapter 19, as amended by Senate Bill 106,
                                                                                                                                                 18
                                                                                                                                                      filing fees are submitted for parties appearing in the above-
                                                                                                                                                 19
                                                                                                                                                      entitled action as indicated below:
                                                                                                                                                 20
                                                                                                                                                      ///
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-822987-C
                                                                                                                                                      Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 15 of 37




                                                                                                                                                  1      DEFENDANT WALGREENS CO.:                 $223.00

                                                                                                                                                  2      TOTAL FEES REMITTED:                     $223.00

                                                                                                                                                  3      Dated this 5TH day of November, 2020.

                                                                                                                                                  4                                    RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  5                                    /s/ Jason Andrew Fowler
                                                                                                                                                                                       _________________________
                                                                                                                                                  6                                    GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                       Nevada Bar No. 5748
                                                                                                                                                  7                                    JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8071
                                                                                                                                                  8                                    JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8119
                                                                                                                                                                                       Attorneys for Defendant,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                                       WALGREEN CO.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                         2
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 16 of 37




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __5th            day of November, 2020, I caused the

                                                                                                                                                  5   foregoing   INITIAL      APPEARANCE      FEE     DISCLOSURE    to    be   served   as

                                                                                                                                                  6   follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing     in      the    US   Mail     at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,      by   sending      it    via    facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.      Rule      9   and   Administrative     Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                           Danielle J. Richardson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                  BENSON & BINGHAM
                                                                                                                                                                        11441 Allerton Park Drive, Ste. 100
                                                                                                                                                 17
                                                                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                                                                               Attorney for Plaintiff
                                                                                                                                                 18                            VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21                                   /s/   Donna Hicks
                                                                                                                                                 22           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 23                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               3
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 17 of 37




                EXHIBIT D
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 18 of 37
                                                                                                                                                                                                                      Electronically Filed
                                                                                                                                                                                                                      11/5/2020 6:26 PM
                                                                                                                                                                                                                      Steven D. Grierson
                                                                                                                                                                                                                      CLERK OF THE COURT

                                                                                                                                                  1   ANS
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                                  DISTRICT COURT

                                                                                                                                                                                CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   JEREMY AYERS,                      )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:                  A-20-822987-C
                                                                                                                                                                                         ) DEPT. NO.:                 XIV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. d/b/a WALGREENS;      )
                                                                                                                                                      DOES I through X; and ROE          )
                                                                                                                                                      CORPORATIONS I through XX,         )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                            DEFENDANT WALGREEN CO.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                 17
                                                                                                                                                             COMES NOW Defendant WALGREENS, CO., and answers in response
                                                                                                                                                 18
                                                                                                                                                      to    the   Complaint    and   the     allegations      contained     therein    as
                                                                                                                                                 19
                                                                                                                                                      follows:
                                                                                                                                                 20                                    JURISDICTION
                                                                                                                                                 21          1.    Defendant   has    no     information      or   belief   as   to   the

                                                                                                                                                 22   allegations in paragraph 1 and on that ground denies each and

                                                                                                                                                 23   every allegation of said paragraph.
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                 1


                                                                                                                                                                                 Case Number: A-20-822987-C
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 19 of 37




                                                                                                                                                  1          2.   Defendant admits it is a foreign corporation duly

                                                                                                                                                  2   authorized to conduct business in the State of Nevada as stated

                                                                                                                                                      in Paragraph 2.
                                                                                                                                                  3
                                                                                                                                                             3.   Defendant has no information or belief as to the
                                                                                                                                                  4
                                                                                                                                                      allegations in paragraphs 3, 3a, 3b, 3c and 3d, and on that
                                                                                                                                                  5
                                                                                                                                                      ground denies each and every allegation of said paragraphs.
                                                                                                                                                  6                               GENERAL ALLEGATIONS
                                                                                                                                                  7          4.   Defendant repeats and re-alleges each and every

                                                                                                                                                  8   response to each and every allegation contained in paragraphs 1
                                                                                                                                                      through 3 above as though fully set forth herein verbatim.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                             5.   Defendant admits to operating a Walgreens located at
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                      6390   Boulder   Highway,    Las   Vegas,   Nevada   89122   on   or   about
                                                                                                                                                 11
                                                                                                                                                      November 14, 2019, but has no information or belief as to the
                                                                                                                                                 12
                                                                                                                                                      remaining allegations in paragraphs 5 and on that ground denies
                                                                                                                                                 13   the allegation of said paragraph.

                                                                                                                                                 14          6.   Defendant has no information or belief as to the

                                                                                                                                                 15   allegations in paragraph 6 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 16
                                                                                                                                                             7.   Defendant has no information or belief as to the
                                                                                                                                                 17
                                                                                                                                                      allegations in paragraph 7 and on that ground denies each and
                                                                                                                                                 18
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 19
                                                                                                                                                                              FIRST CAUSE OF ACTION
                                                                                                                                                 20                                  (Negligence)
                                                                                                                                                 21          8.   Defendant repeats and re-alleges each and every
                                                                                                                                                 22   response to each and every allegation contained in paragraphs 1

                                                                                                                                                 23   through 7 above as though fully set forth herein verbatim.

                                                                                                                                                 24   ///

                                                                                                                                                 25
                                                                                                                                                                                           2
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 20 of 37




                                                                                                                                                  1       9.    Defendant has no information or belief as to the

                                                                                                                                                  2   allegations in paragraph 9 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                  3
                                                                                                                                                          10.   In response to paragraph 10, Defendant denies each and
                                                                                                                                                  4
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                  5
                                                                                                                                                          11.   Defendant has no information or belief as to the
                                                                                                                                                  6
                                                                                                                                                      allegations in paragraph 11 and on that ground denies each and
                                                                                                                                                  7
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                  8       12.   In response to paragraph 12, Defendant denies each and
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      every allegation of said paragraph.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10       13.   In response to paragraph 13, Defendant denies each and
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   every allegation of said paragraph.

                                                                                                                                                 12       14.   In response to paragraph 14, Defendant denies each and

                                                                                                                                                 13   every allegation of said paragraph.

                                                                                                                                                 14       15.   In response to paragraph 15, Defendant denies each and

                                                                                                                                                 15   every allegation of said paragraph.

                                                                                                                                                 16       16.   In response to paragraph 16, Defendant denies each and

                                                                                                                                                 17   every allegation of said paragraph.

                                                                                                                                                 18       17.   In response to paragraph 17, Defendant denies each and

                                                                                                                                                 19   every allegation of said paragraph.

                                                                                                                                                 20                (Negligent Failure to Inspect and Warn)

                                                                                                                                                 21       18.   Defendant repeats and re-alleges each and every

                                                                                                                                                 22   response to each and every allegation contained in paragraphs 1

                                                                                                                                                      through 17 above as though fully set forth herein verbatim.
                                                                                                                                                 23
                                                                                                                                                          19.   In response to paragraph 19, Defendant denies each and
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          3
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 21 of 37




                                                                                                                                                  1   every allegation of said paragraph.

                                                                                                                                                  2       20.    In response to paragraph 20, Defendant denies each and

                                                                                                                                                  3   every allegation of said paragraph.

                                                                                                                                                  4       21.    In response to paragraph 21, Defendant denies each and

                                                                                                                                                  5   every allegation of said paragraph.

                                                                                                                                                  6                                     AFFIRMATIVE DEFENSES

                                                                                                                                                  7                                FIRST AFFIRMATIVE DEFENSE

                                                                                                                                                  8       Plaintiff’s Complaint on file herein fails to state a claim

                                                                                                                                                      against Defendant upon which relief can be granted.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                                SECOND AFFIRMATIVE DEFENSE
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11       The incident alleged in the Complaint, and the resulting

                                                                                                                                                 12   damages,     if    any,      to     Plaintiff,         was    proximately    caused    or

                                                                                                                                                 13   contributed       to    by    the    Plaintiff’s        own    negligence,    and     such

                                                                                                                                                 14   negligence        was   greater       than       the     negligence,    if    any,     of

                                                                                                                                                      Defendant, and/or Defendant is entitled to an offset for the
                                                                                                                                                 15
                                                                                                                                                      negligence of Plaintiff if such negligence was less than that of
                                                                                                                                                 16
                                                                                                                                                      Defendant.
                                                                                                                                                 17
                                                                                                                                                                                   THIRD AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                          Defendant alleges that Plaintiff has failed to mitigate his
                                                                                                                                                 19
                                                                                                                                                      damages, if any.
                                                                                                                                                 20
                                                                                                                                                                                   FOURTH AFFIRMATIVE DEFENSE
                                                                                                                                                 21
                                                                                                                                                          The occurrences referred to in the Complaint, and all
                                                                                                                                                 22
                                                                                                                                                      damages, if any, resulting there from, were caused by the acts
                                                                                                                                                 23
                                                                                                                                                      or omissions of third parties over whom this answering
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                   4
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 22 of 37




                                                                                                                                                  1   Defendant had no control.

                                                                                                                                                  2                            FIFTH AFFIRMATIVE DEFENSE

                                                                                                                                                  3          Attorney's fees are only recoverable through contract or by

                                                                                                                                                  4   statute and are not recoverable as damages in a lawsuit for

                                                                                                                                                  5   personal injury damages. Plaintiff’s claims for attorney’s fees

                                                                                                                                                  6   and    costs      as   alleged   in     Plaintiff’s         Complaint    are    not

                                                                                                                                                  7   recoverable herein and have been improperly pled in Plaintiff’s

                                                                                                                                                  8   Complaint. Defendant specifically reserves the right to have

                                                                                                                                                      Plaintiff’s improperly pled claim for attorney's fees dismissed
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   prior to trial. Plaintiff’s claims are barred by the applicable
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   statute of limitations.

                                                                                                                                                 12                            SIXTH AFFIRMATIVE DEFENSE

                                                                                                                                                 13          An unforeseeable incapacity/sudden emergency as a bar to

                                                                                                                                                 14   liability in negligence are based upon the principle that one is

                                                                                                                                                      not negligent if an unforeseeable occurrence or sudden emergency
                                                                                                                                                 15
                                                                                                                                                      causes an accident and/or injury.
                                                                                                                                                 16
                                                                                                                                                                              SEVENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 17
                                                                                                                                                             If any damages are awarded to Plaintiff, they should be
                                                                                                                                                 18
                                                                                                                                                      apportioned among the Defendants according to their percentage
                                                                                                                                                 19
                                                                                                                                                      of    liability    and/or   among     the       various   accidents   and/or   pre-
                                                                                                                                                 20
                                                                                                                                                      existing conditions.
                                                                                                                                                 21
                                                                                                                                                                              EIGHTH AFFIRMATIVE DEFENSE
                                                                                                                                                 22
                                                                                                                                                             Defendant is not joint and severally liable and is only
                                                                                                                                                 23
                                                                                                                                                      severally liable, if liable at all.
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                  5
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 23 of 37




                                                                                                                                                  1                            NINTH AFFIRMATIVE DEFENSE

                                                                                                                                                  2       Any hazard alleged is trivial.

                                                                                                                                                  3                            TENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  4       Any hazard defect was open and obvious.

                                                                                                                                                  5                          ELEVENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  6       Plaintiff does not have a ripe cause of action.

                                                                                                                                                  7                          THIRTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  8       If any hazard or danger existed to Plaintiff for which

                                                                                                                                                      Defendant would be responsible, Plaintiff knew of the danger or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   hazard and his own unreasonable conduct was the cause of any
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   injury, be it due to a hazardous, ultra-hazardous activity or

                                                                                                                                                 12   condition or otherwise.

                                                                                                                                                 13                          FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                 14       All     of   the    risks   and   dangers     involved   in   the   factual

                                                                                                                                                      situation   described      in   the   Complaint    were   open,   obvious    and
                                                                                                                                                 15
                                                                                                                                                      known to Plaintiff, and by reason thereof, Plaintiff assumed
                                                                                                                                                 16
                                                                                                                                                      such risks and dangers incident thereto.
                                                                                                                                                 17
                                                                                                                                                                             FIFTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                          Plaintiff’s        action   is    barred    and/or    diminished    by   the
                                                                                                                                                 19
                                                                                                                                                      doctrines of consent, waiver, laches, estoppel and/or unclean
                                                                                                                                                 20
                                                                                                                                                      hands.
                                                                                                                                                 21
                                                                                                                                                                             SIXTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 22
                                                                                                                                                          Plaintiff’s own unreasonable conduct constitutes the sole
                                                                                                                                                 23
                                                                                                                                                      or majority of the cause for his alleged injuries.
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                              6
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 24 of 37




                                                                                                                                                  1                           SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  2          The occurrences referred to in the Complaint, and all

                                                                                                                                                  3   damages, if any, resulting there from, were caused by the acts

                                                                                                                                                  4   or omissions of co-defendants, unnamed defendants, non-parties

                                                                                                                                                  5   or    third    parties    over     whom     this     answering            Defendant    had    no

                                                                                                                                                  6   control.

                                                                                                                                                  7                           EIGHTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  8          This Answering Defendant, not being fully advised as to all

                                                                                                                                                      facts and circumstances surrounding the incident complained of,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   hereby assert and reserve unto themselves the defenses of accord
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   and    satisfaction,         arbitration            and     award,         discharged        and

                                                                                                                                                 12   bankruptcy, duress, failure of consideration, fraud, illegality,

                                                                                                                                                 13   injury    by    fellow    servant,        laches,         license,        permit,     consent,

                                                                                                                                                 14   payment,      release     res    judicata,         statute      of    frauds,       and    other

                                                                                                                                                      contract       defenses     including       but     not     limited         to    failure     of
                                                                                                                                                 15
                                                                                                                                                      contract       formation,       absence     of     privity,      Plaintiff’s          lack    of
                                                                                                                                                 16
                                                                                                                                                      standing, absence, lack or failure of consideration, illusory
                                                                                                                                                 17
                                                                                                                                                      promises,       absence     of     mutual      assent,       mutual         mistake       and/or
                                                                                                                                                 18
                                                                                                                                                      unilateral mistake wherein Plaintiff was aware of the mistake,
                                                                                                                                                 19
                                                                                                                                                      misrepresentation           and/or          fraud,          failure          to       perform,
                                                                                                                                                 20
                                                                                                                                                      unconscionability,           improper          delegation            of     duties        and/or
                                                                                                                                                 21
                                                                                                                                                      assignment       of   rights,      nonoccurrence           of    condition        precedent,
                                                                                                                                                 22
                                                                                                                                                      excuse,        and      discharge         by        performance,             impossibility,
                                                                                                                                                 23
                                                                                                                                                      impracticability,                frustration,              illegality,              recision,
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                     7
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 25 of 37




                                                                                                                                                  1   modification,     novation,       release,       cancellation,       substituted

                                                                                                                                                  2   contract, account stated, lapse, operation of law including but

                                                                                                                                                  3   not limited to running of the statute of limitations, and/or

                                                                                                                                                  4   occurrence of condition subsequent, consent of the Plaintiffs,

                                                                                                                                                  5   that   Plaintiffs   have    granted      Defendant’s       an   easement   either

                                                                                                                                                  6   expressly or implied in fact, that the conditions complained of

                                                                                                                                                  7   were so open and obvious that Plaintiffs or their predecessors

                                                                                                                                                  8   in   interest   consented   to    them,      that    any   damages   claimed   by

                                                                                                                                                      Plaintiffs are the fault of underlying contractors, construction
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   companies, developers or laborers over whom Defendant had no
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   control   or    authority   and    any       other   matter     constituting   an

                                                                                                                                                 12   avoidance or affirmative defense which the further investigation

                                                                                                                                                 13   of this matter may prove applicable herein.

                                                                                                                                                                          NINETEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 14
                                                                                                                                                             Any alleged hazardous condition was unknown to Defendant
                                                                                                                                                 15
                                                                                                                                                      and if it existed, had existed for such a short period of time
                                                                                                                                                 16
                                                                                                                                                      that Defendant cannot be held responsible for it.
                                                                                                                                                 17
                                                                                                                                                                          TWENTIETH AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                             Pursuant to NRCP Rule 11, as amended, all possible
                                                                                                                                                 19
                                                                                                                                                      affirmative defenses may not have been alleged herein, insofar
                                                                                                                                                 20
                                                                                                                                                      as sufficient facts were not available after reasonable inquiry
                                                                                                                                                 21
                                                                                                                                                      upon the filing of Defendant’s Answer and, therefore, Defendant
                                                                                                                                                 22
                                                                                                                                                      reserves the right to amend it’s Answer to allege additional
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               8
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 26 of 37




                                                                                                                                                  1   affirmative defenses or withdraw certain affirmative defenses if

                                                                                                                                                  2   subsequent investigation warrants.

                                                                                                                                                  3         WHEREFORE, Defendant prays for the following:

                                                                                                                                                  4         1.   That Plaintiff take nothing and Judgment be entered in

                                                                                                                                                      favor of Defendant Walgreens.
                                                                                                                                                  5
                                                                                                                                                            2.   For attorney's fees and costs of suit herein incurred;
                                                                                                                                                  6
                                                                                                                                                      and
                                                                                                                                                  7
                                                                                                                                                            3.   For such other and further relief as the court may
                                                                                                                                                  8
                                                                                                                                                      deem just and proper.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                            Dated this 5TH day of November, 2020.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11                                     /s/ Jason Andrew Fowler
                                                                                                                                                                                        _________________________
                                                                                                                                                 12                                     GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                 13                                     JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                 14                                     JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8119
                                                                                                                                                 15                                     Attorneys for Defendant,
                                                                                                                                                                                        WALGREEN CO.
                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          9
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 27 of 37




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __5th            day of November, 2020, I caused the

                                                                                                                                                  5   foregoing   DEFENDANT’S         ANSWER    TO       PLAINTIFF’S        COMPLAINT   to   be

                                                                                                                                                  6   served as follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing       in        the    US   Mail     at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,        by     sending     it     via   facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.        Rule       9    and   Administrative     Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                           Danielle J. Richardson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                  BENSON & BINGHAM
                                                                                                                                                                        11441 Allerton Park Drive, Ste. 100
                                                                                                                                                 17
                                                                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                                                                               Attorney for Plaintiff
                                                                                                                                                 18                            VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21                                   /s/   Donna Hicks
                                                                                                                                                 22           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 23                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                10
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 28 of 37




                EXHIBIT E
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 29 of 37
                                                                                                                                                                                                               Electronically Filed
                                                                                                                                                                                                               11/5/2020 6:26 PM
                                                                                                                                                                                                               Steven D. Grierson
                                                                                                                                                                                                               CLERK OF THE COURT

                                                                                                                                                  1   DMJT
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   JEREMY AYERS,                      )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:           A-20-822987-C
                                                                                                                                                                                         ) DEPT. NO.:          XIV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. d/b/a WALGREENS;      )
                                                                                                                                                      DOES I through X; and ROE          )
                                                                                                                                                      CORPORATIONS I through XX,         )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                             DEMAND FOR JURY TRIAL
                                                                                                                                                 17
                                                                                                                                                            Defendant, WALGREENS CO., by and through it’s attorney of
                                                                                                                                                 18
                                                                                                                                                      record, GEORGE M. RANALLI, ESQ., with the law firm of RANALLI
                                                                                                                                                 19
                                                                                                                                                      ZANIEL FOWLER & MORAN, LLC, hereby demands a jury
                                                                                                                                                 20
                                                                                                                                                      ///
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-822987-C
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 30 of 37




                                                                                                                                                  1   trial of all of the issues in the above-entitled matter.

                                                                                                                                                  2       Dated this 5TH day of November, 2020.

                                                                                                                                                  3                                     RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  4                                     /s/ Jason Andrew Fowler
                                                                                                                                                                                        _________________________
                                                                                                                                                  5                                     GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                  6                                     JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                  7                                     JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8119
                                                                                                                                                  8                                     Attorneys for Defendant,
                                                                                                                                                                                        WALGREEN CO.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          2
                                                                                                                                                       Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 31 of 37




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __5th            day of November, 2020, I caused the

                                                                                                                                                  5   foregoing DEMAND FOR JURY TRIAL to be served as follows:

                                                                                                                                                  6   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  7         deposited    for     mailing       in        the    US   Mail   at    Henderson,

                                                                                                                                                  8         Nevada, enclosed in a sealed envelope upon which first

                                                                                                                                                            class postage was fully prepaid; and/or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   [ ]   pursuant    to     EDCR    7.26,        by     sending     it   via    facsimile
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11         (w/out attachments); and/or

                                                                                                                                                 12   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 13   [X]   pursuant    to   N.E.F.C.R.      Rule         9    and   Administrative   Order

                                                                                                                                                 14         14-2, by sending it via electronic service:

                                                                                                                                                                           Danielle J. Richardson, Esq.
                                                                                                                                                 15
                                                                                                                                                                                  BENSON & BINGHAM
                                                                                                                                                                        11441 Allerton Park Drive, Ste. 100
                                                                                                                                                 16
                                                                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                                                                               Attorney for Plaintiff
                                                                                                                                                 17                            VIA ELECTRONIC SERVICE
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20                                   /s/   Donna Hicks
                                                                                                                                                 21           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 22                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                3
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 32 of 37




                EXHIBIT F
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 33 of 37
                                                        Electronically Filed
                                                        11/18/2020 2:01 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-20-822987-C
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 34 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 35 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 36 of 37
Case 2:20-cv-02142-KJD-DJA Document 1 Filed 11/20/20 Page 37 of 37
